        Case 9:18-bk-11786-MB         Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19           Desc
                                       Main Document    Page 1 of 13

       1       Roksana D. Moradi-Brovia (Bar No. 266572)
               Matthew D. Resnik (Bar No. 182562)
       2       RESNIK HAYES MORADI LLP
               17609 Ventura Blvd., Suite 314
       3       Encino, CA 91316
               Telephone: (818) 285-0100
       4       Facsimile: (818) 855-7013
               roksana@RHMFirm.com
       5       matt@RHMFirm.com
       6       Attorneys for Debtor
               Steven Gregory Ow
       7
       8                              UNITED STATES BANKRUPTCY COURT
       9                                  CENTRAL DISTRICT OF CALIFORNIA
       10                                        NORTHERN DIVISION
       11      In re                               )            Case No. 9:18-bk-11786-MB
                                                   )
       12                                          )            Chapter 11
                        STEVEN GREGORY OW,         )
       13                                          )            SUPPLEMENT TO STIPULATION RE
                                           Debtor. )            CHAPTER 11 PLAN OF
       14                                          )            REORGANIZATION TREATMENT
                                                   )            OF CLAIM HELD BY USB/BSI (Docket
       15                                          )            No. 123)
                                                   )
       16                                          )            Property Address: 10855 Presilla Road,
                                                   )            Camarillo, CA 93012
       17                                          )
                                                   )            Next Status Conference:
       18                                          )            Date: December 16, 2020
                                                   )            Time: 1:30 p.m.
       19                                          )            Place: Courtroom 201
                                                   )                   1415 State Street
       20                                          )                    Santa Barbara, CA 93101
                                                   )
       21
                       TO THE HONORABLE MARTIN R. BARASH, UNITED STATES
       22
               BANKRUPTCY JUDGE; AND ALL CREDITORS AND PARTIES IN INTEREST:
       23
                       Steven Gregory Ow, the debtor and debtor-in-possession (“DIP”) herein
       24
               (hereinafter the “Debtor”) and U.S. Bank Trust National Association as Trustee Of Cabana
       25
               Series III Trust as serviced by BSI Financial (hereinafter “USB/BSI”), hereinafter
       26
               collectively referred to as the “Parties,” by and through their respective counsel, hereby
       27
               stipulate and agree as follows:
       28
                                                                1
RESNIK HAYES
                                                                                    STIPULATION
 MORADI LLP
        Case 9:18-bk-11786-MB          Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19         Desc
                                        Main Document    Page 2 of 13

       1                                                RECITALS
       2              A.       The Debtor commenced his bankruptcy case by filing a voluntary petition
       3       under Chapter 13 on October 29, 2018. Once this case was filed and creditors started to file
       4       their proofs of claim (“POC”), the Debtor learned that his debts exceed the limits of 11
       5       U.S.C. §109(e) and he therefore filed his Motion to Convert Case to Chapter 11 on April
       6       22, 2019 (Docket No. 39) and the case was converted on May 30, 2019 (Docket No. 43).
       7              B.       USB/BSI holds the first priority lien against Debtor’s home located at 10855
       8       Presilla Road, Camarillo, CA 93012 (the “Subject Property”) and is owed approximately
       9       $983,944, per the loan payoff statement attached as Exhibit “E” to the Debtor’s Disclosure
       10      Statement Describing Chapter 11 Plan of Reorganization (hereinafter the “Disclosure
       11      Statement”) [Docket No. 112].
       12             C.       USB/BSI’s claim is treated in Class 1 of Debtor’s Chapter 11 Plan of
       13      Reorganization (hereinafter the “Plan”) [Docket No. 113].
       14             D.       U.S. Bank filed its Objection to the adequacy of the Debtor’s Disclosure
       15      Statement on January 27, 2020 (Docket No. 118).
       16             E.       The Parties thereafter entered into a loan modification agreement (“Loan
       17      Modification Agreement”) 1 which is attached as Exhibit “1” to the Stipulation re Chapter
       18      11 Plan of Reorganization Treatment of Claim Held by U.S. Bank (the “Original Plan
       19      Stipulation”) entered into between the Parties and filed with the Court on February 28,
       20      2020 (Docket No. 12). The Original Plan Stipulation is attached as Exhibit “G” to the
       21      Debtor’s Disclosure Statement.
       22             F.       The Original Plan Stipulation contains the Parties’ agreement that the Debtor
       23      will provide for Plan treatment of USB/BSI’s (its successors or assigns) claim in
       24      accordance with the Loan Modification Agreement and the Original Plan Stipulation.
       25             G.       USB/BSI thereafter offered the Debtor a loan forbearance to provide him
       26      with COVID-19 related financial relief, covering the monthly mortgage payments for June
       27
       28             1
                          Also attached as Exhibit “F” to the Debtor’s Disclosure Statement.
                                                                 2
RESNIK HAYES
                                                                                    STIPULATION
 MORADI LLP
        Case 9:18-bk-11786-MB          Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19              Desc
                                        Main Document    Page 3 of 13

       1       1 and July 1, 2020.
       2              H.      The Parties subsequently entered into a Deferment Agreement which states
       3       that the USB/BSI has deferred a total of $8,682.88 and that the Debtor will have to repay
       4       this amount by the earliest of: (i) the date he sells or transfers his interest in the property;
       5       (ii) the date he pays the entire unpaid principal balance, or (iii) the loan maturity date. The
       6       Deferment Agreement is attached hereto as Exhibit “1” and incorporated by reference as
       7       if fully set forth herein.
       8              I.      The Parties have conferred and negotiated in good faith concerning the
       9       amended treatment of USB/BSI’s claim, to include the terms of the Deferment Agreement.
       10      Based on these good faith negotiations, the Parties have arrived at a settlement which is
       11      acceptable between the Parties. Those acceptable terms and provisions are set forth below.
       12
       13                                              STIPULATION
       14             NOW, THEREFORE, the Parties hereby agree as follows:
       15             1.      The Recitals set forth above are incorporated herein by this reference and
       16      shall be deemed a material part of this Stipulation.
       17             2.      The Debtor intends to provide for Plan treatment of USB/BSI (its successors
       18      or assigns) claim in accordance with the Loan Modification Agreement, the Original Plan
       19      Stipulation, the Deferment Agreement and this Stipulation. USB/BSI (its successors or
       20      assigns) reserves the right to review the Debtor’s Disclosure Statement and Plan, as
       21      amended, to verify that the terms of the Loan Modification Agreement, the Original Plan
       22      Stipulation, the Deferment Agreement and this Stipulation do appear in the Plan and are
       23      not materially affected by other the terms of the Disclosure Statement and Plan, as
       24      amended.
       25             3.      The Debtor shall seek Plan confirmation in conformity with the terms of the
       26      Loan Modification Agreement, the Original Plan Stipulation, the Deferment Agreement
       27      and this Stipulation and USB/BSI (its successors or assigns) will vote in favor of
       28
                                                                   3
RESNIK HAYES
                                                                                        STIPULATION
 MORADI LLP
        Case 9:18-bk-11786-MB         Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19             Desc
                                       Main Document    Page 4 of 13

       1       confirmation of the Debtor’s Plan, as amended, provided it contains provisions consistent
       2       with the rights and obligations of the parties set forth in the Loan Modification Agreement,
       3       the Original Plan Stipulation, the Deferment Agreement and this Stipulation.
       4              4.      The Debtor believes that this Stipulation is in the best interests of the Debtor,
       5       the estate, creditors and other parties in interest.
       6              5.      The other terms of USB/BSI’s (its successors or assigns) original Deed of
       7       Trust and Note shall remain in full force and effect unless directly modified by the Loan
       8       Modification Agreement, the Original Plan Stipulation, the Deferment Agreement and this
       9       Stipulation.
       10             6.      Upon entry of the order confirming the Debtor’s Plan, as amended, the
       11      automatic stay shall terminate, unless it has already been terminated by operation of law
       12      and USB/BSI (its successors or assigns) must provide Debtor with notice of any default
       13      related to the Loan Modification Agreement, the Original Plan Stipulation, the Deferment
       14      Agreement and this Stipulation in accordance with the Note and Deed of Trust, and
       15      applicable state law, and/or proceed with all its remedies under the terms of the Loan
       16      Modification Agreement, Deferment Agreement and Note and Deed of Trust, and
       17      applicable state and federal law, including but not limited to foreclosure of the Subject
       18      Property, without further notice, order, or proceeding of this Court.
       19             7.      The terms of this Stipulation may not be modified, altered, or changed
       20      without the express written consent of the Parties.
       21             8.      This Stipulation may be executed in any number of identical counterparts,
       22      each of which together shall be deemed to be an original, and all of which together shall be
       23      deemed to be one and the same instrument when each party has signed one such
       24      instrument.
       25      ///
       26      ///
       27      ///
       28
                                                                      4
RESNIK HAYES
                                                                                       STIPULATION
 MORADI LLP
        Case 9:18-bk-11786-MB        Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19             Desc
                                      Main Document    Page 5 of 13

       1              9.     Facsimile or electronic mail signature to this Stipulation shall be sufficient to
       2       bind the party and will have the same force and effect as an original.
       3
       4       Dated: October 29, 2020                       RESNIK HAYES MORADI LLP
       5
                                                             By:        /s/ Roksana D. Moradi-Brovia
       6                                                                 Roksana D. Moradi-Brovia
                                                                            Matthew D. Resnik
       7                                                                      Attorneys for Debtor
                                                                             Steven Gregory Ow
       8
       9       Dated: October 29, 2020                        GHIDOTTI BERGER
       10
       11                                                    By:        SEE NEXT PAGE
                                                                             Merdaud Jafarnia
       12                                                                     Attorneys for
                                                                                   U.S. Bank
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                                 5
RESNIK HAYES
                                                                                     STIPULATION
 MORADI LLP
        Case 9:18-bk-11786-MB        Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19             Desc
                                      Main Document    Page 6 of 13

       1              9.     Facsimile or electronic mail signature to this Stipulation shall be sufficient to
       2       bind the party and will have the same force and effect as an original.
       3
       4       Dated: October 29, 2020                       RESNIK HAYES MORADI LLP
       5
                                                             By:        /s/ Roksana D. Moradi-Brovia
       6                                                                 Roksana D. Moradi-Brovia
                                                                            Matthew D. Resnik
       7                                                                      Attorneys for Debtor
                                                                             Steven Gregory Ow
       8
       9       Dated: October 29, 2020                        GHIDOTTI BERGER
       10
       11                                                    By:
                                                                               Merdaud Jafarnia
       12                                                                       Attorneys for
                                                                                   U.S. Bank
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                                   5
RESNIK HAYES
                                                                                     STIPULATION
 MORADI LLP
Case 9:18-bk-11786-MB   Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19   Desc
                         Main Document    Page 7 of 13




                          EXHIBIT 1
Case 9:18-bk-11786-MB   Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19   Desc
                         Main Document    Page 8 of 13
Case 9:18-bk-11786-MB   Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19   Desc
                         Main Document    Page 9 of 13
        Case 9:18-bk-11786-MB                     Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19                                      Desc
                                                  Main Document     Page 10 of 13



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): SUPPLEMENT TO STIPULATION RE CHAPTER 11
PLAN OF REORGANIZATION TREATMENT OF CLAIM HELD BY USB/BSI (Docket No. 123) will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/29/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 10/29/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-06 - IN RE: PROCEDURES FOR
PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 10/29/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/29/2020                                 Ja’Nita Fisher                                      /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:18-bk-11786-MB     Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19       Desc
                          Main Document     Page 11 of 13


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF) [CONTINUED]:

   •   Greg P Campbell ch11ecf@aldridgepite.com,
       gc@ecf.inforuptcy.com;gcampbell@aldridgepite.com
   •   Sharon Harris sharon.harris@wellsfargo.com
   •   Lemuel Bryant Jaquez
       bknotifications@ghidottiberger.com,gbadmin@ecf.courtdrive.com
   •   Alexander K Lee ecfcacb@aldridgepite.com, akl@ecf.courtdrive.com
   •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla
       @rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rh
       mfirm.com;sloan@rhmfirm.com
   •   Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;prisc
       illa@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@
       rhmfirm.com;sloan@rhmfirm.com
   •   United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
   •   Jennifer C Wong bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
   •   Kristin A Zilberstein Kris.Zilberstein@Padgettlawgroup.com,
       BKecf@padgettlawgroup.com;Kris.Zilberstein@ecf.courtdrive.com
Case 9:18-bk-11786-MB             Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19         Desc
                                  Main Document     Page 12 of 13


2. SERVED BY UNITED STATES MAIL [CONTINUED]:

Steven Gregory Ow
10855 Presilla Road
Camarillo, CA 93012

ALL CREDITORS AND THOSE THAT HAVE FILED CLAIMS/REQUESTED SPECIAL NOTICE:

Franchise Tax Board
Bankruptcy Section MS: A-340                        Quality Loan Service Corp
PO Box 2952                                         411 Ivy Street
Sacramento, CA 95812                                San Diego, CA 92101

Internal Revenue Service                            RMS
PO Box 7346                                         P.O. Box 19646
Philadelphia, PA 19101                              Minneapolis, MN 55419

Employment Development Dept.                        Wells Business SBA Loan
Bankruptcy Group MIC 92E                            MAC D4004-03A
Po Box 826880                                       P.O. Box 202902
Sacramento, CA 94280                                Dallas, TX 75320-2902

California Department of Tax and Fee                Wells Fargo Bank NA
Administration                                      435 Ford Rd.
Account Information Group MIC:29                    Suite 300
P.O. Box 942879                                     St. Louis, MN 55426
Sacramento, CA 94279
                                                    Wells Fargo Bank Nv Na
U. S. Securities and Exchange Commission            Po Box 31557
Attn: Bankruptcy Counsel                            Billings, MT 59107
444 South Flower Street, Suite 900
Los Angeles, CA 90071-9591                          Wells Fargo Bank
                                                    Small Business Lending Division
Attorney General                                    PO Box 29482
United States Department of Justice                 MAC S4101-08C
Ben Franklin Station                                Phoenix, AZ 85038
P. O. Box 683
Washington, DC 20044                                Wells Fargo Bank NA
                                                    Default Document Processing
Civil Process Clerk                                 1000 Blue Gentian Rd.
United States Attorney’s Office                     N9286-01Y
Federal Building, Room 7516                         Eagan, MN 55121
300 North Los Angeles Street
Los Angeles, CA 90012                               US Bank Trust NA as Trustee of Cabana Series
                                                    III Trust
BSI Financial Services                              c/o BSI Financial Services
1425 Greenway Dr.                                   1425 Greenway Drive, Suite 400
Irving, TX 75038                                    Irving, TX 75038

Kristin Zilberstein, Esq.                           Wells Fargo Bank, N.A.
GHIDOTTI | BERGER LLP                               1000 Blue Gentian Road N9286-01Y
Attorneys for US Bank Trust NA                      Eagan, MN 55121-7700
1920 Old Tustin Ave.
Santa Ana, CA 92705                                 USAA Savings Bank
Case 9:18-bk-11786-MB           Doc 193 Filed 10/29/20 Entered 10/29/20 19:55:19   Desc
                                Main Document     Page 13 of 13


10750 McDermott Freeway                           Pacific Oaks Fed Cr Un
San Antonio, TX 78288-9876                        19867 Prairie Street
                                                  Chatsworth, CA 91311-2177
Ventura County Tax Collector
800 South Victoria Avenue                         Farmers Ins Group Fcu
Ventura, CA 93009-1220                            PO Box 36911
                                                  Los Angeles, CA 90036-0911
Premier America Credit Union/


RETURNED MAIL/REMOVED CREDITORS:

Usaa Savings Bank
Po Box 47504
San Antonio, TX 78265
(new address above)

Pacific Oaks Fed Cr Un
Po Box 5507
Oxnard, CA 93031
(merged with Premier America Credit Union)

Farmers Ins Group Fcu
4680 Wilshire Blvd
Los Angeles, CA 90010
(new address above)
